DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The following prior arts on record:
The closest prior art Zhou et al. (US 10,159,009) teach EDCA contention based channel access mechanism to gain access to shared medium by assignment of a priority (see column 10 lines 16-28). Zhou also teaches changing based on the metric value, a second contention parameter for access to the medium if the target metric value associated with the access of medium is not achieved (see  column 22 lines 28-39).
Regarding claim 1, Zhou discloses a communication device comprising: a first communication unit configured to communicate in compliance with Enhanced Distributed Channel Access (EDCA) based on a first contention parameter (see abstract, column 10 lines 16-28); a transmission unit configured to transmit data to another communication device in a resource unit in compliance with IEEE80.211 standard series (see column 8 lines 6-37; column 9 lines 6-15); a second communication unit configured to communicate in compliance with the EDCA based on a second contention parameter during a first period corresponding to a first access category in a case where the transmission unit transmit data in the first access category to the other communication device in the resource unit (see column 22 lines 28-39). Zhou fails to teach communicate in compliance with the EDCA based on a third contention parameter during a second period corresponding to a second access category in a  case where the transmission unit transmit data in the second access category to the other communication device in the resource unit; and a switching unit configured to switch communication of the data in the first access category from communication by the second communication unit to communication by the first communication unit in compliance with the EDCA based on the first contention parameter in a case where the second communication unit transmits the data in the first access category in the resource unit and the first period elapses and to switch communication of the data in the second access category from communication by the second communication unit to communication by the first communication unit in compliance with the EDCA based on the first contention parameter in a case where the second communication unit transmits the data in the second access category in the resource unit and the second period elapses.

Regarding claim 15, Zhou discloses a control method of a communication device, the control method comprising: communicating in compliance with the EDCA based on a first contention parameter (see abstract, column 10 lines 16-28); transmitting data to another communication device in a resource unit in compliance with IEEE80.211 standard series (see column 8 lines 6-37; column 9 lines 6-15); communicating in compliance with the EDCA based on a second contention parameter during a first period corresponding to a first access category in a case where data in the first access category is transmitted to the other communication device in the resource unit (see column 22 lines 28-39). Zhou fails to teach communicating in compliance with the EDCA based on a third contention parameter during a second period corresponding to a second access category in a case where data is transmitted in the second access category to the other communication device in the resource unit; switching communication in compliance with the EDCA based on the second contention parameter to communication in compliance with the EDCA based on the first contention parameter in a case where the data in the first category is transmitted in the resource unit and the first period elapses or in a case where the data in the second category is transmitted in the resource unit and the second period elapses.

Regarding claim 16 Zhou disclose a non-transitory computer readable storage medium storing a program to cause a computer to execute a control method of a communication device, the control method comprising: communicating in compliance with the EDCA based on a first contention parameter (see abstract, column 10 lines 16-28); transmitting data to another communication device in a resource unit in compliance with IEEE80.211 standard series (see column 8 lines 6-37; column 9 lines 6-15); communicating in compliance with the EDCA based on a second contention parameter during a first period corresponding to a first access category in a case where data in the first access category is transmitted to the other communication device in the resource unit (see column 22 lines 28-39). Zhou fails to disclose communicating in compliance with the EDCA based on a third contention parameter during a second period corresponding to a second access category in a case where data is transmitted in the second access category to the other communication device in the resource unit; switching communication in compliance with the EDCA based on the second contention parameter to communication in compliance with the EDCA based on the first contention parameter in a case where the data in the first category is transmitted in the resource unit and the first period elapses or in a case where the data in the second category is transmitted in the resource unit and the second period elapses.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463